 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VERNON DECK,                                      No. 2:17-cv-0234-MCE-KJN PS
12                       Plaintiff,
13           v.                                         ORDER
14    WELLS FARGO BANK, N.A., et al.,
15

16                       Defendants.
17

18          Presently pending before the court is plaintiff’s motion for recusal and plaintiff’s first

19   amended complaint. (ECF Nos. 65, 66.)

20          Having carefully reviewed plaintiff’s motion for recusal (ECF No. 66), the undersigned

21   finds no proper basis to recuse himself from the action. Although the Ninth Circuit disagreed

22   with portions of this court’s analysis and remanded for further proceedings on plaintiff’s claims

23   under the California Homeowner Bill of Rights (“HBOR”), this court is capable of considering

24   such remanded claims fairly and based on the applicable law, and without bias towards any

25   particular party. As such, plaintiff’s motion for recusal is denied.

26          Having also carefully reviewed plaintiff’s first amended complaint (ECF No. 65), the

27   court finds that it does not comply with the Ninth Circuit’s remand and the court’s subsequent

28   November 28, 2018 order. (ECF Nos. 61, 63, 64.) In its memorandum decision, the Ninth
                                                        1
 1   Circuit explicitly reversed and remanded “for Deck’s claims under HBOR only.” (ECF No. 61.)

 2   Consequently, in its subsequent November 28, 2018 order, this court specifically instructed

 3   plaintiff to file a first amended complaint asserting claims under the HBOR only. (ECF No. 64.)

 4   Nevertheless, plaintiff’s first amended complaint asserts several additional claims, along with

 5   argument about why plaintiff believes additional claims should be permitted. Contrary to

 6   plaintiff’s contention, he is not permitted to enlarge the scope of the claims remanded, which

 7   violates both the Ninth Circuit’s remand as well as this court’s November 28, 2018 order.

 8          In light of plaintiff’s pro se status, the court declines to impose any sanctions at this

 9   juncture, and instead provides plaintiff with another opportunity to file a compliant complaint.

10   However, plaintiff is cautioned that future failure to comply with the court’s orders and/or failure

11   to file a compliant complaint will result in the imposition of sanctions.

12          Accordingly, IT IS HEREBY ORDERED that:

13          1. Plaintiff’s motion for recusal (ECF No. 66) is DENIED.

14          2. Plaintiff’s first amended complaint (ECF No. 65) is DISMISSED, but with leave to

15              amend.

16          3. Within 21 days of this order, plaintiff shall file a second amended complaint, limited

17              to no more than 30 pages, that asserts only claims under the HBOR. Failure to comply

18              with this order will result in the imposition of sanctions.

19          4. Any response to the second amended complaint shall be due within 21 days of the

20              filing of the second amended complaint.
21   Dated: January 9, 2019

22

23

24

25

26
27

28
                                                        2
